[Cite as State v. Rebholz, 2014-Ohio-2429.]


                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-130636
                                                         TRIAL NO. C-12CRB-34335
       Plaintiff-Appellee,                           :

       vs.                                           :
                                                               O P I N I O N.
ANDREW REBHOLZ,                                      :

       Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed, Conviction Vacated, and Appellant
                           Discharged

Date of Judgment Entry on Appeal: June 6, 2014




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

T. Martin Jennings, for Defendant-Appellant.




Please note: we have removed this case from the accelerated calendar.
                  OHIO FIRST DISTRICT COURT OF APPEALS



DINKELACKER, Judge.
       {¶1}    Defendant-appellant Andrew Rebholz was charged with criminal child
enticement under R.C. 2905.05(A). He subsequently filed a motion to dismiss the
charge in which he argued that R.C. 2905.05 was unconstitutional on its face and as
applied to him. The trial court denied the motion. Following a bench trial, the trial
court found him guilty and sentenced him. This appeal followed.
       {¶2}    In his sole assignment of error, Rebholz contends that the trial court
erred in denying his motion to dismiss. He argues that R.C. 2505.05 is overbroad
and unconstitutional on its face. This assignment of error is well taken.
       {¶3}    After this appeal was filed, the Ohio Supreme Court held in State v.
Romage, 138 Ohio St.3d 390, 2014-Ohio-783, 7 N.E.3d 1156, that “Ohio’s child-
enticement statute, R.C. 2505.05(A) is unconstitutionally overbroad because it
sweeps within its prohibition a significant amount of constitutionally protected
activity.” Id. at syllabus.
       {¶4}    Under the doctrine of stare decisis, we are bound by the Supreme
Court’s decision. State v. Bethel, 10th Dist. Franklin No. 07AP-810, 2008-Ohio-
2697, ¶ 25-28; Cincinnati ex rel. Crotty v. Cincinnati, 1st Dist. Hamilton No. C-
76179, 1976 Ohio App. LEXIS 8553, *10 (May 19, 1976), overruled on other grounds,
50 Ohio St.2d 27, 361 N.E.2d 1340 (1977). Consequently, we sustain Rebholz’s
assignment of error. We reverse the trial court’s judgment denying Rebholz’s motion
to dismiss the charge, vacate Rebholz’s conviction, and order him discharged from
further prosecution for this offense.
                    Judgment reversed, conviction vacated, and appellant discharged.



HENDON, P.J., and DEWINE, J., concur.


Please note:
       The court has recorded its entry on the date of the release of this opinion.




                                               2